Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to ES P201830009 filed on January 8, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on January 11, 2019 and July 23, 2019 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2012/0043312) (new cited).
Regarding claims 1, 13 and 14, Lee et al. discloses an induction heating cooker and method of controlling the same, comprising: a variable cooking surface (2); an interface (80/90); and a control unit (3) provided in the presence of a heating type to divide the cooking surface into a plurality of heating zones (L-1 to L1-4, L2-1 to L2-4, L3-1 to L3-4 and L4-1 to L4-4) in at least one dividing direction, to associated a heating parameter to each heating zone, in a manner dependent on  location, for heating a cooking pot (P) placed on the heating zone, to form a cooking zone that is associated with the cooking pot and is heated using the heating parameter, and to wait for an operating action by a user by way of the user interface, when the heating type is request for the cooking pot (Fig. 1-3 and 5-640-; Par. 40-42, 54-62 and 76-90). 
Regarding claims 2 and 15, Lee et al. discloses the constructed in the form of an induction hob device (Abstract).
Regarding claims 3 and 16, Lee et al. discloses the operation action is a confirmation action for confirming operation of the cooking zone using the heating type (Par. 60-62).
Regarding claims 4 and 17, Lee et al. discloses the control unit (3) is provided to wait for at least two mutual differing operation actions for setting a desired available heating type (Par. 54-63).
Regarding claims 5 and 18, Lee et al. discloses the control unit (3) is provided to interpret an activation of the cooking zone as a request of the heating type (Par. 54-63).
Regarding claims 6 and 19, Lee et al. discloses the activation of the cooking zone includes a further operation action by user by way of the user interface (80) (Par. 61 and 90).
Regarding claims 7 and 20, Lee et al. discloses the control unit (3) is provided to interpret a change in the heating type as a request of the heating type.
Regarding claims 8 and 21, Lee et al. discloses the control unit (3) is provided to deactivate all active cooking zones, when the heating type changes.
Regarding claims 9 and 22, Lee et al. discloses the control unit (3) is provided to set the heating parameter associated with the heating type set after the change, for all the active cooking zones, when the heating type changes.
Regarding claims 10 and 23, Lee et al. discloses the control unit (3) is provided, to use the operating action (via operation unit 80) to select either to deactivate all the active cooking zones or to set the heating parameter associated with the heating type set after the change, for all the active cooking zones, when the heating type changes (Fig. 6; Par. 90-91).
Regarding claims 11 and 24, Lee et al. discloses the control unit (3) is provided to use the heating type as standard as desired by the user (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2012/0043312) in view of Viroli et al. (US Pub. 2014/0014650) (new cited).
Regarding claims 12 and 25, Lee et al. discloses substantially all features of the claimed invention as set forth above including the control (3) detects the presence of the cooking vessel (Par. 54) except the control unit is provided to deactivate the cooking zone associated with the cooking pot, in the event of an absence of the cooking pot lasting at least 10 seconds.  Viroli et al. discloses the control unit is provided to deactivate the cooking zone associated with the cooking pot, in the event of an absence of the cooking pot lasting at least 10 seconds (Par. 31 and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Lee et al., the control unit is provided to deactivate the cooking zone associated with the cooking pot, in the event of an absence of the cooking pot lasting at least 10 seconds, as taught by Viroli et al., for the purpose turning off the cooker in absence of the cooking vessel.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Applicant is respectfully requested to provide a location within the disclosure to support any amendments. See MPEP § 714.02 and § 2163.06 ("Applicant should specifically point out the support for any amendments made to the claims.").

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/18/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761